Citation Nr: 0409339	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for allergic 
rhinitis.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in April 2002, after more than 20 years 
of active military service.

This matter is before the Board of Veterans' Appeals from a 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
established service connection for allergic rhinitis, 
evaluated as zero percent disabling (noncompensable).  The RO 
in Roanoke, Virginia, currently has jurisdiction over the 
veteran's claims folder.

The record reflects that the veteran's Notice of Disagreement 
also addressed the assigned evaluations for a left shoulder 
disorder and left epididymitis with left varicocele.  
However, on a VA Form 9 (Appeal to Board) that was received 
in January 2003, he indicated that he only wanted to pursue 
an appeal with respect to his left shoulder and allergic 
rhinitis claims.  See 38 C.F.R. §§ 20.200, 20.202.  
Thereafter, by an October 2003 statement, he withdrew his 
appeal regarding his service-connected left shoulder 
disorder.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not show any 
distinctive periods where the veteran's service-connected 
allergic rhinitis is manifest by any polyps and/or greater 
than 50-percent obstruction of the nasal passages on both 
sides or complete obstruction on one side.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected allergic rhinitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.10, 4.31, 4.97, Diagnostic Code 6522 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

Here, the record reflects that the veteran was notified of 
the basic provisions of the VCAA by correspondence dated in 
June 2002.  Although this correspondence was in regard to the 
underlying claim of service connection, it did notify the 
veteran that he should identify any relevant records, that VA 
would try to obtain any such records, and indicated that he 
should submit evidence in his possession to VA.  More 
importantly, the veteran first raised his claim of 
entitlement to a higher initial rating after the decision 
establishing service connection for his allergic rhinitis.  
VA's Office of General Counsel indicated in VAOPGCPREC 8-2003 
that when VA receives a Notice of Disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a Statement of the Case (SOC) if the disagreement 
is not resolved, but section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  The Board also notes 
that the February 2003 Supplemental Statement of the Case 
(SSOC) included a summary of the relevant criteria for 
evaluating allergic rhinitis.  Additionally, in an August 
2003 letter, the veteran was advised of the VCAA, of what 
evidence was still needed, what he should submit, what VA 
would obtain, and of the need to submit any additional 
evidence that had not been considered.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The veteran responded 
that he had no additional evidence to submit.  As such, the 
veteran was notified and aware of what information and 
evidence was needed to substantiate this claim, as well as 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for him to submit any evidence in his possession that was 
relevant to the claim.  Therefore, the duty to notify has 
been satisfied.

The Board further finds that there is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  Accordingly, there is no indication that 
there is any prejudice to the appellant by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Consequently, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Regarding the duty to assist, the Board finds that it does 
not appear the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  In fact, he reported in an October 2003 statement 
that he had no additional evidence to submit with respect to 
this case.  Further, he was accorded an examination in 
relation to this claim, and he has not indicated that the 
disability has increased in severity since the last 
examination.  He has also had the opportunity to submit 
contentions in support of his claim.  Accordingly, the Board 
finds that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's service medical records reflect 
that he was treated for and diagnosed with allergic rhinitis 
on multiple occasions, including records dated in July 1995, 
May 1999, June 1999, June 2000, October 2000, May 2001, and 
November 2001.  He was also assessed with viral syndrome in 
January 1997, at which time his septum was found to be 
midline.  Further, the June 2000 records reflect that his 
medications were changed from Claritin and Nasonex to Zyrtec 
and Flonase, and that he took the Zyrtec on a daily basis.  
However, nothing in these records indicates that his allergic 
rhinitis was manifest by any polyps and/or greater than 50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.  

The veteran underwent multiple VA medical examinations in 
June 2002, to include a general medical examination, as well 
as an examination of the nose, sinus, larynx, and pharynx.

At the general medical examination, the veteran reported, in 
part, that he had had chronic allergic rhinitis for the past 
5 years, and that he was on the medications Zyrtec and 
Flonase.  On examination, his sinuses were found to be 
nontender, and the nasal mucosa was not congested.  Diagnoses 
following examination included chronic allergic sinusitis.

At the VA nose, sinus, larynx, and pharynx examination, the 
veteran reported that he had had pressure and congestion in 
his nose over about the past 4 years, and that he had been 
maintained on Flonase and Zyrtec continually throughout that 
period.  However, he had never had a sinus infection, nor any 
surgery on his nose or sinuses.  He did have some symptoms 
during the spring and fall with hay fever.  Further, he 
reported that he had never been to an allergist.  On 
examination, the external nose was found to be normal, as was 
the vestibule.  The septum was found to be midline.  
Moreover, the turbinates, meati, and floor of the nose were 
all found to be normal.  In addition, a CT scan of the 
paranasal sinuses conducted in conjunction with this 
examination showed minimal mucosal thickening at the ethmoid 
air cells bilaterally.  No other abnormalities were at the 
visualized portions of the paranasal sinuses.  Diagnoses 
following examination were mucous membrane thickening of the 
left ethmoids with symptoms of congestion, otherwise no 
evidence of acute or chronic nose or sinus disease.

The veteran has contended, among other things, that his 
medications are not sufficiently controlling his allergic 
rhinitis, and, in any event, his condition should be 
evaluated when it was not under the influence of medications.  
He contended that it was not a "normal" expectation, or 
standard of living, to take medications to control a 
condition upon waking every morning and going to bed every 
evening.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, which are 
the circumstances of the instant case.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under VA regulations, allergic or vasomotor rhinitis is 
evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  
Under this Code, a 10 percent rating is warranted where there 
are no polyps, but there is greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  A 30 percent disability evaluation 
is for application where the evidence demonstrates polyps. 


Analysis.  In the instant case, the Board finds no 
distinctive periods where the veteran met or nearly 
approximated the criteria for a compensable rating for his 
service-connected allergic rhinitis.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
See 38 C.F.R. § 3.159(a)(1).

As detailed above, the June 2002 VA examinations found no 
evidence of any polyps and/or greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  In fact, his septum was found to be 
midline; the turbinates, meati, and floor of the nose were 
all found to be normal; and the CT scan of the paranasal 
sinuses showed only minimal mucosal thickening at the ethmoid 
air cells bilaterally, with no other abnormalities.  Thus, 
even though the veteran may currently be taking medications 
for his allergic rhinitis, there is simply no competent 
medical evidence that he meets or nearly approximates the 
criteria for a compensable schedular rating under Diagnostic 
Code 6522.  Consequently, the Board must conclude that the 
preponderance of the evidence is against this claim and it 
must be denied.  Inasmuch as the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's allergic rhinitis met or nearly 
approximated the criteria necessary for a schedular 
compensable rating.

The Board also notes that while the RO did not explicitly 
discuss the applicability of an extraschedular rating in the 
instant case, they did cite to pertinent regulatory 
provisions of 38 C.F.R. § 3.321(b)(1) in finding that a 
compensable rating was not warranted.  In any event, the 
record does not show that the veteran's allergic rhinitis 
presents such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.  Here, there is no evidence to support a 
finding of either frequent periods of hospitalization nor 
marked interference with employment.  In fact, the veteran 
reported in June 2002 that he had never had any surgery on 
his nose or sinuses.  As such, consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted based on the facts of this case.


ORDER

Entitlement to an initial compensable rating for allergic 
rhinitis is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



